Per Curiam,
Every question raised by the appellant on this appeal is properly disposed of in an opinion filed refusing to arrest the judgment and grant a new trial. The case was ably tried in the court below, and the disputed facts were fairly and adequately submitted to the only tribunal authorized to dispose of them.
The judgment is affirmed, and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with that part of the sentence which had not been performed at the time this appeal was made a supersedeas.